JUDGMENT
LEO M. GORDON, Judge.
Before the court is the U.S. Department of Commerce (“Commerce”). Final Redetermination Pursuant to Court Remand *1381(Oct. 13, 2015), EOF No. 52 (“Remand Results ”) in this action. In the Remand Results, Commerce “found no basis for making an adjustment” to the antidumping duty rates for circular welded pipe imported from China to account for the impact of the countervailing duty order on the same merchandise. Remand Results at 6. All parties agree that the Remand Results comply with the court’s instructions and should be sustained. Joint Status Report 1-2 (Oct. 19, 2015), ECF No. 54.
Accordingly, it is hereby
ORDERED that the Remand Results are sustained.